IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10026
                        Conference Calendar



ROBERT DALE WARE,

                                         Plaintiff-Appellant,


versus

JOHN DOE, Hearing Officer, ET AL.,

                                         Defendants,


JIM DUKE, Warden; JOHN DOE, Regional
Director Tennessee Colony;
JOHN DOE, Deputy Director,

                                        Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:95-CV-193
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Dale Ware appeals the district court’s order for him

to provide the names of two defendants to his complaint.   Ware

also appeals the district court’s order entered pursuant to Fed.

R. Civ. P. 54(b) dismissing the complaint against three

defendants pursuant to 28 U.S.C. § 1915(d).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10026
                                - 2 -

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   The district court’s order of December 14, 1995,

ordering Ware to identify the two remaining defendants is not a

final or otherwise appealable order.    See Dardar v. Lafourche

Realty Co., 849 F.2d 955, 957 (5th Cir. 1988).   As we lack

jurisdiction, this portion of the appeal is DISMISSED.

     Ware has failed to provide legal arguments sufficient to

provide this court a basis for review of the district court’s

action in entering judgment pursuant to Fed. R. Civ. P. 54(b)

dismissing the three defendants.    See Grant v. Cuellar, 59 F.3d

523, 525 (5th Cir. 1995).   This appeal is frivolous.      See Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983).   Because the appeal

is frivolous it is DISMISSED.    See 5th Cir. Rule 42.2.

     Ware is cautioned than any additional frivolous appeals

filed by him will invite the imposition of sanctions.      To avoid

sanctions, Ware is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING.